DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-14-2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
As to the argument: “all relevant acts described in Rommer above are performed by an Access and Mobility Management Function (AMF), whereas the claimed features in question are performed by a mobility management network element (MME). It is well known to those of ordinary skill in the art that an AMF is a separate and distinct entity than an MME, as clearly shown in Figs. 1-3 of Rommer”; the examiner’s position is that the primary reference Kunz discloses that the network unit 104 may include one or more of the following network components a gNB, a RAN, an MME, an HSS, an SCEF, an SCS, an AS, an AMF, an SMF, an NEF, a DB, a PCF, a DR, a UPF, and/or a UDM; thereby, when combined  Kunz and Rommer, the step in Rommer can be performed in a combined device such as an AMF/MME. 
Regarding the argument: “nothing in Rommer suggests that an MME skips "an operation of sending a session management context request to a session management network element in the first network," as claimed. For example, paragraph 67 of Rommer simply mentions an AMF forwarding context information to an MME (supra). Yet unlike the present claims, Rommer does not contemplate the MME subsequently skipping an operation of sending a session management context based on the received forwarding context information. To the contrary, Rommer depicts an MME sending session information responsive to the MME receiving a handover indication (see, e.g., step 2-4 in Fig. 2)”; the examiner’s position is that Rommer may request SM context based on certain conditions; thereby, it could also be said that it is skipping the request.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz 20210029594 in view of Rommer 20210195490.

As to claim 1, Kunz discloses a network handover method of a voice service of a terminal device (see title), wherein the network handover method is implemented by a first mobility management network element in a first network, and wherein the network handover method comprises: receiving first information from an access network device in the first network, wherein the first information indicates a handover of the terminal device from the first network to a second network (see abstract) [802, 902, 1002] (see par. 0115); wherein the first information comprises at least one of a first identifier of the voice handover from the first network to the second network (see par. 0082, 0088, 0091-0093); and sending, based on the first information, second information to a second mobility management network element in a third network, wherein the second information instructs the second mobility management network element to send a handover request to a mobile switching network element in the second network, and wherein the handover request requests handing over the voice service to the second network [please note that the claim recite a plurality of limitations in general terms such as the networks, elements, information, etc.; for examination purposes a SRVCC-IWF is going to be equated to the mobility management network element in a third network]  (see par. 0069, 0072, 0082, 0091-0093). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that since the SRVCC-IWF is emulating an MME that is an element of a 4g network and can be considered as a different network; thereby, having compatibility with existing standards. Kunz fails to disclose the details of the skip step. In an analogous art, Rommer discloses skip, based on a first information, an operation of sending a session management context request to a session management network element in the first network [the request is conditional] (see par. 0067). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to only request required information and minimize signaling to save system resources.

As to claim 2, Kunz discloses the network handover method of claim 1, further comprising sending third information about the terminal device to the second mobility management network element, wherein the third information comprises subscription information for handing over the voice service to the second network (see par. 0082, 0091-0093).

As to claim 3, Kunz discloses the network handover method of claim 2, wherein the subscription information comprises a Correlation-Mobile Station Integrated Services Digital Network (C-MSISDN) and a session transfer number for Single Radio Voice Call Continuity (SRVCC) (STN-SR) (see par. 0082, 0091-0093).

As to claim 4, Kunz discloses the network handover method of claim 1, a target identifier of the second network, and wherein the second information comprises at least one of a second identifier of the voice handover; or the target identifier (see par. 0082, 0088, 0091-0093).

As to claim 5, Kunz discloses the network handover method of claim 4, wherein the first identifier is a Single Radio Voice Call Continuity (SRVCC) handover indication indicating a handover of the voice service from the first network to the second network (see par. 0082, 0091-0093).

As to claim 6, Kunz discloses the network handover method of claim 4, wherein the second identifier is a Single Radio Voice Call Continuity (SRVCC) handover indication indicating a handover of the voice service from the first network to the second network (see par. 0082, 0091-0093).

As to claim 8, Kunz discloses the network handover method of claim 1, further comprising: determining that the handover of the terminal device from the first network to the second network is completed; and sending a session deletion request to a session management network element in the first network, wherein the session deletion request requests the session management network element to delete session management context information of the terminal device in the first network (see par. 0052-0053, 0119, 0121).
As to claim 9, Kunz discloses the network handover method of claim 1, further comprising determining that an interoperation interface exists between the first mobility management network element and the second mobility management network element (see par. 0115).

Regarding claims 12-17, they are the corresponding apparatus claims of method claims 1-2, 4 and 8-10. Therefore, claims 12-17 are rejected for the same reasons as shown above.

Regarding claims 18-20, they are the corresponding computer program product claims of method claims 1-2 and 10. Therefore, claims 18-20 are rejected for the same reasons as shown above.

As to claims 21 and 23, Kunz discloses a network handover method of a voice service of a terminal device, comprising: receiving, by a first mobility management network element in a first network, first information from an access network device in the first network, wherein the first information indicates a handover of the terminal device from the first network to a second network (see abstract) [802, 902, 1002] (see par. 0115); wherein the first information comprises at least one of a first identifier of the voice handover from the first network to the second network (see par. 0082, 0088, 0091-0093); sending, by the first mobility management network element based on the first information, second information to a second mobility management network element in a third network, wherein the second information instructs the second mobility management network element to send a handover request to a mobile switching network element in the second network, and wherein the handover request requests handing over the voice service to the second network [please note that the claim recite a plurality of limitations in general terms such as the networks, elements, information, etc.; for examination purposes a SRVCC-IWF is going to be equated to the mobility management network element in a third network]  (see par. 0069, 0072, 0082, 0091-0093); determining, by the first mobility management network element, that the handover of the terminal device from the first network to the second network is completed; sending, by the first mobility management network element, a session deletion request to the session management network element in the first network; and deleting, by the session management network element, stored session management context information of the terminal device in the first network (see par. 0052-0053, 0119, 0121).Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that since the SRVCC-IWF is emulating a MME that is an element of a 4g network and can be considered as a different network; thereby, having compatibility with existing standards. Kunz fails to disclose the details of the skip step. In an analogous art, Rommer discloses skip, based on a first information, an operation of sending a session management context request to a session management network element in the first network by not sending a session management context request to the session management network element [the request is conditional] (see par. 0067). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to only request required information and minimize signaling to save system resources.
Regarding claim 22, is the corresponding system claim of method claim 1. Therefore, claim 22 is rejected for the same reasons as shown above.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz in view of Vikberg WO 2019117768.

As to claim 7, Kunz fails to disclose radio network controller (RNC) identifier. In an analogous art, Vikberg discloses wherein the target identifier comprises a target radio network controller (RNC) identifier (see page 11, lines 29 – page 12. Line 4). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of finding the target element; thereby, allowing reaching and communicate with the desired element.
As to claim 11, Kunz discloses the method of claim 1, wherein the first network is a fifth-generation (5G) network, wherein the second network is a third-generation (3G) network (see par. 0116), Kunz fails to disclose wherein the third network is an Evolved Packet System (EPS) network. In an analogous art, Vikberg discloses wherein the third network is an Evolved Packet System (EPS) network (see page 3, lines 1-13; page 12, lines 33 – page 15. Line 16). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647